         Case 1:20-cv-10575-LTS-SLC Document 166 Filed 05/26/21 Page 1 of 3



                                                                                                          Sarah M. Matz
                                                                                                                   Partner
                                                                                                  sarah@adelmanmatz.com
                                                                                                       Dir: (646) 650-2213




May 26, 2021

VIA ECF

Hon. Laura Taylor Swain
                                                                                 MEMO ENDORSED
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
Courtroom 17C
New York, NY 10007-1312

        Re:      JLM Couture, Inc. v. Hayley Paige Gutman (1:20-cv-10575-LTS-SLC)

Hon. Judge Swain:

        We represent Plaintiff JLM Couture, Inc. (“JLM”) in the above-referenced action. Pursuant
to Rule A (5) of Your Honor’s Individual Practices, JLM files this letter to request that the Court issue
an order allowing JLM to file its Memorandum of Law, dated May 19, 2021 (“Opp. Mem.”) and the
Declaration of Joseph Murphy, dated May 19, 2021 (the “Opposition Decl.”), in redacted form, and
Exs. 7 and 8 to the Opp. Decl. under seal. Highlighted copies of the Opp. Mem. and Opposition Decl.
and copies of Exs. 7 and 8 are attached hereto.1

        Under Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d. Cir. 2006), the Court
is to engage in a three-part test when determining whether to issue an order for the sealing or redaction
of documents. First, the Court is to determine whether the document is a judicial document, i.e.,
whether “’the item filed must be relevant to the performance of the judicial function and useful in the
judicial process.’” Lugosch 435 F.3d at 119. Second, the Court is to determine the weight of that
presumption, i.e., the importance of the document with respect to the Court’s determination of the
issue before the Court. Finally, the Court is to weigh the competing considerations against the public
dissemination of the document, or parts thereof, such as “the privacy interests of those resisting
disclosure.” See id., at 120.

       These factors weigh in favor of JLM’s request. The two exhibits requested to be sealed
contain information, amounts and percentages in the parties “Contract” 2 that this Court already
ordered to be filed as redacted. See ([Dkt Nos. 11-1, 11-2, 11-3, 20)]. Further, it is well settled in the

1 JLM has already filed Exs. 7 and 8, the and the highlighted Opp. Mem. and Opp. Decl. as secured. See [Dkt Nos. 158,
158-7, 158-8, 159]. Slip sheets for Exs. 7 and 8 and redacted versions of the Opp. Mem. and Opp. Decl. were publicly
filed. See [Dkt Nos. 157, 157-7, 157-8, 160].
2
  The “Contract,” comprises JLM’s 2011 employment agreement with Gutman ([Dkt No. 14, Ex. 2]) (the “2011
Agreement”), as amended by the 2014 (see id., Ex. 62) (the “2014 Amendment”), and the February 12, 2019, letter
extending Gutman’s employment term by three years through August 1, 2022 (see id., Ex. 66.) (the “2019 Renewal”).

                                                    Adelman Matz P.C.
                                      Phone: (646) 650-2207 • Fax: (646) 650-2108
                             Mailing:                                                 Office:
                   1173A Second Avenue, Suite 153                          780 Third Avenue, 14th Floor
                     New York, New York 10065                               New York, New York 10017
        Case 1:20-cv-10575-LTS-SLC Document 166 Filed 05/26/21 Page 2 of 3
                                                                                               May 26,2021
                                                                                                Page 2 of 3



Second Circuit that sealing or redaction of documents is justified to preserve “higher values”, such as
“competitive injury.” See Lugosch 435 F.3d at 119; Playtex Prod., LLC v. Munchkin, Inc., 2016 WL
1276450, at *11 (S.D.N.Y. Mar. 29, 2016) (statements to plaintiffs’ sales and revenue “should be
redacted because Plaintiffs would be competitively harmed if they were revealed.”; Louis Vuitton
Malletier S.A. v. Sunny Merch. Corp., 97 F. Supp. 3d 485, 511 (S.D.N.Y. 2015) (granting motion to
redact sensitive business data, strategies and policies); Tropical Sails Corp. v. Yext, Inc., 2016 WL
1451548, at *4 (S.D.N.Y. Apr. 12, 2016) (sealing sensitive business information); Avocent Redmond
Corp. v Raritan Americas, Inc., 10 CIV. 6100 PKC, 2012 WL 3114855, at *15-17 (S.D.N.Y. July 31,
2012) (ordering documents containing confidential employment information to be filed under seal as
“the disclosure of which could affect future contract negotiations”); Encyclopedia Brown
Productions, Ltd. v. Home Box Office, Inc., 26 F. Supp. 2d 606, 614 (S.D.N.Y. 1998) (allowing
confidential and otherwise undisclosed business information that “may provide valuable insights into
a company’s current business practices that a competitor would seek to exploit” under seal).

       JLM’s proposed redactions and request to seal, and the basis for JLM’s request, is as follows:

           •   Exhibits 7 and 8 to the Opp. Decl. consists of two spreadsheets. See the Declaration
               of Joseph Murphy, dated May 26, 2021 (“Sealing Decl.”) ¶4. Exhibit 7 shows
               payments that JLM made to Gutman since 2011 and Exhibit 8 calculates JLM’s
               overpayments to Gutman from 2017 to 2020. See id. Exhibit 8 also contains
               calculations that JLM uses to argue the amount by which Gutman was overpaid by
               JLM since 2017. See id. Exhibit 8 also contains calculations that JLM uses to argue
               the amount by which Gutman was overpaid by JLM. See id. Both exhibits contain
               information such as Gutman’s yearly base compensation, i.e., her salary, and other
               compensation that she received, much of which was calculated pursuant to provisions
               in JLM’s Contract that are to be redacted pursuant to the Court’s prior redaction order.
               See id. ¶¶3-4. This information would provide JLM’s competitors with an advantage
               if they were aware of how much JLM pays its designers. See id. ¶4. JLM closely
               guards its financial arrangements with its employees, in particular its designers for this
               very reason. See id. Further, JLM would be disadvantaged in negotiations with its
               current designers, and potential designers that JLM wants to hire, if these fashion
               designers were aware of the financial compensation package that JLM provides to
               Gutman See id. JLM therefore requests that JLM be permitted to be file these exhibits
               under seal. See id.

           •   JLM further requests that JLM be permitted to file the attached Opposition Decl. and
               Opp. Mem. with the highlighted portions therein as redacted. See Sealing Decl. ¶5.
               The requested redactions consist of (a) dollar amounts and percentages in the Contract
               that are already covered by a redaction order (see [Dkt Nos. Dkt Nos. 11-1, 11-2, 11-
               3, 20]); and (b) and numbers and calculations set forth in Exhibits 7 and 8. The
               redactions therein were narrowly made to only redact the numbers and percentages
               that are already marked as redacted in the Contract and the numbers in Exs. 7 and 8.

        If the Court grants JLM’s request, JLM respectfully requests that the Court deem Dkt Nos.
157, 157-7, 157-8, 160 as properly publicly filed. JLM would then file Exhibits 7 and 8 with the
sealed records office.
                Case 1:20-cv-10575-LTS-SLC Document 166 Filed 05/26/21 Page 3 of 3
                                                                                             May 26,2021
                                                                                              Page 3 of 3



              We have conferred with counsel for Gutman, and Gutman has no objection to JLM’s sealing
       request.


              We appreciate the Court’s time and consideration, and should Your Honor need any further
       information, we are available at the Court’s convenience.
The foregoing application to file the referenced        Respectfully Submitted,
unredacted documents under seal with access
limited to parties, and to file redacted versions on ADELMAN MATZ P.C.
the public docket, is granted for the reasons set forth
above. DE# 166 resolved.
SO ORDERED.
5/27/2021                                               Sarah M. Matz, Esq.
/s/ Laura Taylor Swain, Chief USDJ

       Encls.


       Cc.      Counsel of Record via ECF
